                   Case 19-11047-KG           Doc 849       Filed 12/03/19       Page 1 of 6



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                            )
    In re:                                                  )        Chapter 11
                                                            )
    CLOUD PEAK ENERGY INC., et al.,                         )        Case No. 19 –11047 (KG)
                                                            )
                    Debtors.1                               )        (Jointly Administered)
                                                            )
                                                            )        Re: Docket No. 744

                           DECLARATION OF
              JAMES DALOIA OF PRIME CLERK LLC REGARDING
         THE SOLICITATION OF VOTES AND TABULATION OF BALLOTS
       CAST ON THE REVISED FIRST AMENDED JOINT CHAPTER 11 PLAN
    OF CLOUD PEAK ENERGY INC. AND CERTAIN OF ITS DEBTOR AFFILIATES

I, James Daloia, declare, under the penalty of perjury:

         1.        I am the Director of Global Corporate Actions at Prime Clerk LLC (“Prime

Clerk”), located at One Grand Central Place, 60 East 42nd Street, Suite 1440, New York, New

York 10165. I am over the age of eighteen years and not a party to the above-captioned cases.

Unless otherwise noted, I have personal knowledge of the facts set forth herein.

         2.        I submit this declaration (this “Declaration”) with respect to the solicitation of

votes and the tabulation of Ballots cast on the Revised First Amended Joint Chapter 11 Plan of

Cloud Peak Energy Inc. and Certain of its Debtor Affiliates, dated October 22, 2019 [Docket No.


1
     The Debtors in these chapter 11 cases and the last four digits of their respective federal tax identification
     numbers are: Antelope Coal LLC (8952); Arrowhead I LLC (3024); Arrowhead II LLC (2098);
     Arrowhead III LLC (9696); Big Metal Coal Co. LLC (0200); Caballo Rojo LLC (9409); Caballo Rojo
     Holdings LLC (4824); Cloud Peak Energy Finance Corp. (4674); Cloud Peak Energy Inc. (8162);
     Cloud Peak Energy Logistics LLC (7973); Cloud Peak Energy Logistics I LLC (3370); Cloud Peak
     Energy Resources LLC (3917); Cloud Peak Energy Services Company (9797); Cordero Mining LLC
     (6991); Cordero Mining Holdings LLC (4837); Cordero Oil and Gas LLC (5726); Kennecott Coal Sales
     LLC (0466); NERCO LLC (3907); NERCO Coal LLC (7859); NERCO Coal Sales LLC (7134);
     Prospect Land and Development LLC (6404); Resource Development LLC (7027); Sequatchie Valley
     Coal Corporation (9113); Spring Creek Coal LLC (8948); Western Minerals LLC (3201); Youngs
     Creek Holdings I LLC (3481); Youngs Creek Holdings II LLC (9722); Youngs Creek Mining
     Company, LLC (5734). The location of the Debtors’ service address is: 385 Interlocken Crescent,
     Suite 400, Broomfield, Colorado 80021.


RLF1 22534755v.1
                   Case 19-11047-KG           Doc 849       Filed 12/03/19        Page 2 of 6



744] (as may be amended, supplemented, or modified from time to time, the “Plan”).2 Except as

otherwise noted, all facts set forth herein are based on my personal knowledge, knowledge that I

acquired from individuals under my supervision, and my review of relevant documents. I am

authorized to submit this Declaration on behalf of Prime Clerk. If I were called to testify, I could

and would testify competently as to the facts set forth herein.

         3.        This Court authorized Prime Clerk’s retention by the above-captioned debtors and

debtors in possession (collectively, the “Debtors”) as (a) the claims and noticing agent pursuant to

the Order Authorizing Retention and Appointment of Prime Clerk LLC as Claims and Noticing

Agent Nunc Pro Tunc to the Petition Date, dated May 14, 2019 [Docket No. 92] and (b) the

administrative advisor pursuant to the Order Authorizing the Retention and Employment of Prime

Clerk LLC as Administrative Advisor Effective Nunc Pro Tunc to the Petition Date, dated June 10,

2019 [Docket No. 216] (collectively, the “Retention Orders”). The Retention Orders authorize

Prime Clerk to assist the Debtors with, among other things, the service of solicitation materials

and tabulation of votes cast to accept or reject the Plan. Prime Clerk and its employees have

considerable experience in soliciting and tabulating votes to accept or reject Chapter 11 plans.

         Service and Transmittal of Solicitation Packages and the Tabulation Process

         4.        Pursuant to the Order (I) Conditionally Approving the Disclosure Statement;

(II) Scheduling a Combined Plan and Disclosure Statement Hearing; (III) Approving Solicitation

Packages and Procedures; (IV) Approving the Form of Ballots; and (V) Granting Related Relief,

dated October 15, 2019 [Docket No. 721] (the “Conditional Disclosure Statement Order”), the

Court established procedures to solicit votes from and tabulate Ballots submitted by Holders

entitled to vote on the Plan (the “Solicitation and Tabulation Procedures” and the “Master Ballot




2
    All capitalized terms used by not otherwise defined herein have the meanings ascribed to them in the Plan.

                                                        2
RLF1 22534755v.1
                   Case 19-11047-KG       Doc 849     Filed 12/03/19     Page 3 of 6



Voting and Tabulation Procedures,” respectively) Prime Clerk adhered to the Solicitation and

Tabulation Procedures and the Master Ballot Voting and Tabulation Procedures outlined in the

Conditional Disclosure Statement Order and the Ballots, which were distributed to parties entitled

to vote on the Plan. I supervised the solicitation and tabulation performed by Prime Clerk’s

employees.

         5.        The Solicitation and Tabulation Procedures and Master Ballot Voting and

Tabulation Procedures established October 15, 2019 as the record date for determining which

creditors were entitled to vote on the Plan (the “Voting Record Date”). Pursuant to the Plan and

the Solicitation and Tabulation Procedures and Master Ballot Voting and Tabulation Procedures,

only Holders as of the Voting Record Date in the following Classes (the “Voting Classes”) were

entitled to vote to accept or reject the Plan:

                   Class                         Class Description
                     3                 Prepetition 2021 Notes Secured Claims
                     4                       General Unsecured Claims

No other Classes were entitled to vote on the Plan.

         6.        In accordance with the Solicitation and Tabulation Procedures and Master Ballot

Voting and Tabulation Procedures, Prime Clerk worked closely with the Debtors’ advisors to

identify the Holders entitled to vote in the Voting Classes as of the Voting Record Date, and to

coordinate the distribution of solicitation materials to these Holders. In addition, Prime Clerk

coordinated the distribution of solicitation materials to Holders in the applicable Voting Classes in

accordance with procedures commonly used to serve solicitation materials on holders of public

securities. A detailed description of Prime Clerk’s distribution of solicitation materials is set forth

in Prime Clerk’s Affidavit of Service of Solicitation Materials, which was filed with this Court on

November 1, 2019 [Docket No. 780] (the “Solicitation Affidavit”).


                                                  3
RLF1 22534755v.1
                    Case 19-11047-KG        Doc 849       Filed 12/03/19    Page 4 of 6



         7.         In accordance with the Solicitation and Tabulation Procedures and Master Ballot

Voting and Tabulation Procedures, Prime Clerk received, reviewed, determined the validity of,

and tabulated the Ballots submitted to vote on the Plan. Each Ballot submitted to Prime Clerk was

date-stamped, scanned, assigned a ballot number, entered into Prime Clerk’s voting database and

processed in accordance with the Solicitation and Tabulation Procedures and Master Ballot Voting

and Tabulation Procedures. To be included in the tabulation results as valid, a Ballot must have

been (a) properly completed pursuant to the Solicitation and Tabulation Procedures and Master

Ballot Voting and Tabulation Procedures, (b) executed by the relevant Holder entitled to vote on

the Plan (or such holder’s authorized representative), (c) returned to Prime Clerk via an approved

method of delivery set forth in the Solicitation and Tabulation Procedures and Master Ballot

Voting and Tabulation Procedures, and (d) received by Prime Clerk by 5:00 p.m. (prevailing

Eastern Time) on November 27, 2019 (the “Voting Deadline”).

         8.         All valid Ballots cast by Holders entitled to vote in the Voting Classes and received

by Prime Clerk on or before the Voting Deadline were tabulated pursuant to the Solicitation and

Tabulation Procedures and Master Ballot Voting and Tabulation Procedures.

         9.         The final tabulation of votes cast by timely and properly completed Ballots received

by Prime Clerk is attached hereto as Exhibit A.

         10.        A report of all Ballots excluded from the final tabulation prepared by Prime Clerk,

and the reasons for exclusion of such Ballots, is attached hereto as Exhibit B.

                   Service of Notice of Non-Voting Status and Plan Release Opt-Outs

                    11.    In accordance with the Conditional Disclosure Statement Order, Prime

         Clerk worked closely with the Debtors’ advisors to identify the members in the non-Voting

         Classes, and coordinated the distribution of the Notice of Non-Voting Status to the

         members of these Classes as set forth in the Solicitation Affidavit. Each Notice of Non-

                                                      4
RLF1 22534755v.1
                   Case 19-11047-KG      Doc 849      Filed 12/03/19    Page 5 of 6



         Voting Status provided for a receiving party to opt-out of the releases set forth in Article

         VIII.F of the Plan. Of the 76,480,990 shares held by holders of Class 7 – Parent Interests,

         holders of 14,374,501 shares, (or 18.79% of the total shares held by holders of Class 7 –

         Parent Interests) returned an opt-out.




                                                  5
RLF1 22534755v.1
                   Case 19-11047-KG     Doc 849      Filed 12/03/19    Page 6 of 6



         I declare under penalty of perjury that the foregoing information concerning the

distribution, submission and tabulation of ballots in connection with the Plan is true and correct.



Dated: December 3, 2019               /s/ James Daloia
                                      James Daloia
                                      Director of Global Corporate Actions
                                      Prime Clerk LLC




                                                 6
RLF1 22534755v.1
